Schimmel, J.
This motion involves the construction of the following tower’s habihty clause: “ This pohcy shall also extend to and cover the said vessel’s legal habihty for any colhsion and/or grounding and/or stranding and/or loss or damage which may occur to any vessel or vessels or craft while in tow of said vessel.” Due to pounding in heavy seas two barges in tow of the vessel *474sank and their cargo, consisting of coal, was lost. The vessel was held liable for the loss of the cargo, its captain having been found negligent. The question is whether the tower’s liability clause extends to the loss, under the circumstances narrated, of the cargo carried by the barges in tow. The clause by its express terms covers only loss or damage to vessels or craft in tow; it may not be extended by implication to their cargo. Even if the clause be considered sufficiently ambiguous to afford room for explanation as to its meaning or practical construction plaintiff has offered none. The cases cited by the respective counsel do not cover the question here presented. Motion for summary judgment is denied. Order signed.